United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                November 24, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 03-30482
                         Summary Calendar



UNITED STATES OF AMERICA,

           Plaintiff-Appellee,

                                 versus

JOSEPH COLEMAN,

           Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
               for the Western District of Louisiana
                       USDC No. 02-CR-50073-1
                        --------------------

Before HIGGINBOTHAM, DAVIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Joseph Coleman appeals his jury conviction for being a felon

in possession of a firearm in violation of 18 U.S.C. §§ 922(g)(1)

and (2).   Although Coleman concedes that he is a convicted felon

and that the firearms were in or affecting interstate commerce, he

argues that no rational jury could have found beyond a reasonable

doubt that he knowingly possessed the firearms in question.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                No.
                                -2-

     One may be in constructive possession by exercising dominion

or control over the area in which the contraband is found.1     Joint-

occupancy cases, like this one, require some evidence “‘supporting

at least a plausible inference that the defendant had knowledge of

and access to the weapon.’”2

     Viewing the evidence in the light most favorable to the jury’s

verdict and accepting its credibility determinations, the evidence

is sufficient to support Coleman’s conviction.       The Government

presented evidence, including Coleman’s admission that weapons were

inside the car, supporting at least a plausible inference that

Coleman had knowledge of and access to the firearms in question.3

Therefore, the judgment of the district court is affirmed.

     AFFIRMED.




     1
         United States v. Knezek, 964 F.2d 394, 400 (5th Cir.
1992).
     2
       United States v. Ybarra, 70 F.3d 362, 365 (5th Cir. 1995)
(citation omitted).
     3
         Id.

                                  2